Exhibit 10.1

RYMAN HOSPITALITY PROPERTIES, INC.

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

(2016 OMNIBUS INCENTIVE PLAN)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the             day of             (the “Grant Date”),
between Ryman Hospitality Properties, Inc., a Delaware corporation (together
with its Subsidiaries, the “Company”), and             (the “Grantee”), who is a
member of the Board of Directors of the Company. Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Ryman
Hospitality Properties, Inc. 2016 Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted stock units of the Company (the “Restricted Stock Units”); and

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Restricted Stock Units to the Grantee as provided
herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock Units.

(a) The Company hereby grants to the Grantee an award (the “Award”) of
            Restricted Stock Units on the terms and conditions set forth in this
Agreement and the Plan. A bookkeeping unit will be maintained by the Company to
keep track of the Restricted Stock Units and any Dividend Equivalent Units (as
defined below) or other dividend equivalent rights that may accrue as provided
in Section 4.

(b) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the Vested Date. The Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by Grantee other
than by will or the laws of descent and distribution or as otherwise permitted
by the Plan.

2. Vesting of the Award. One hundred percent (100%) of the Restricted Stock
Units will vest on             ,             , provided the Grantee continues to
serve as a director of the Company through such date (the “Vested Date”). Except
as otherwise determined by the Committee at or after the grant of the Award
hereunder, and subject to Section 8, in the event that the Grantee’s service as
a director with the Company terminates prior to the Vested Date, all Restricted
Stock Units (including any accrued Dividend Equivalent Units awarded pursuant to
Section 5 above) shall be forfeited, and all of the Grantee’s rights with
respect thereto shall cease.

3. Payment of Vested Restricted Stock Units. Grantee shall be entitled to
receive the Company’s Common Stock, par value $.01 per share (the “Common
Stock”) for Restricted Stock Units whose restrictions have lapsed pursuant to
Section 2. Grantee will receive the number of shares equal to the number of
vested Restricted Stock Units. Once the Restricted Stock Units vest and unless a
deferral election is made as provided below, an appropriate book entry shall
evidence the issuance of Shares as soon as practicable thereafter; provided,
however, upon Grantee’s request, stock certificates will be issued.



--------------------------------------------------------------------------------

4. Deferral Election. The Committee has approved a program whereby a Grantee can
defer the receipt of Shares underlying their vested Restricted Stock Units.
Under the program, to be effective a deferral election must be in writing and
delivered to the Company’s secretary by the date that is thirty days following
the Grant Date; provided that if the election is delivered to the Company’s
secretary after the Grant Date, the election shall apply only to a portion of
the Restricted Stock Units granted hereunder – such portion being the product of
(a) the total Restricted Stock Units awarded hereunder, times (b) a fraction,
the numerator of which is the number of days following the Company’s receipt of
such election until the Vested Date, and the denominator of which is the total
number of days between the Grant Date and the Vested Date. The Shares can be
deferred to a specified date in the future or to the Grantee’s date of
retirement from the board, whichever occurs first. The Grantee can elect a lump
sum distribution of Shares on the deferred date (or one year after that date) or
can elect up to five (5) annual installments of Shares from that date. This
election is irrevocable with respect to the payment of Shares for which such
election is made. The Restricted Stock Units to which an election described in
the proviso to the second sentence of this Section 4 does not apply shall be
treated under Section 3 as if no deferral election had been made with respect to
such Restricted Stock Units.

5. Dividend Equivalent Rights. Grantee shall receive dividend equivalent rights
in respect of the Restricted Stock Units covered by this Agreement at the time
of any payment of dividends to stockholders on Shares. The Restricted Stock
Units will be credited with additional Restricted Stock Units (the “Dividend
Equivalent Units”) (including fractional units) for cash dividends paid on
Shares in an amount determined by (i) multiplying the cash dividend paid per
Share by the number of Restricted Stock Units (and previously credited Dividend
Equivalent Units) outstanding and unpaid, and (ii) dividing the product
determined above by the Fair Market Value of a Share, in each case, on the
dividend record date. The Restricted Stock Units will be credited with Dividend
Equivalent Units for stock dividends paid on Shares by multiplying the stock
dividend paid per Share by the number of Restricted Stock Units (and previously
credited Dividend Equivalent Units) outstanding and unpaid on the dividend
record date. Each Dividend Equivalent Unit has a value equal to one Share, and
partial Dividend Equivalent Units will be rounded down to the nearest whole
Share. Each Dividend Equivalent Unit will vest and be settled or payable at the
same time as the Restricted Stock Units to which such Dividend Equivalent Unit
relates.

6. Rights as a Stockholder. Except as provided above, the Grantee shall not have
voting or any other rights as a stockholder of the Company with respect to
Restricted Stock Units. Grantee will obtain full voting and other rights as a
stockholder of the Company upon the settlement of Restricted Stock Units in
shares.

 

2



--------------------------------------------------------------------------------

7. Adjustments. The Committee shall make appropriate adjustments in the terms
and conditions of, and the criteria included in, this Award in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Upon the
occurrence of any of the events described in Section 4.2 of the Plan, the
Committee shall make the adjustments described in this Section 6. Any such
adjustments shall be made in a manner provided in Section 4.2 of the Plan and in
a manner that does not result in a discretionary increase in the amounts payable
under the Award.

8. Change in Control. Upon the occurrence of a Change in Control (as defined in
the Plan), all restrictions on the Award shall automatically terminate
(including any accrued Dividend Equivalent Units awarded pursuant to Section 5
above) and the Shares shall thereafter be issued to the Grantee (or to the
Grantee’s transferee pursuant to Section 14 as the case may be) in accordance
with Section 3.

9. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12. Notices. All notices required to be given under this Grant shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:

   Ryman Hospitality Properties, Inc.    One Gaylord Drive    Nashville,
Tennessee 37214    Attn: General Counsel

To the Grantee:

   The address then maintained with respect to the Grantee in the Company’s
records.

 

 

3



--------------------------------------------------------------------------------

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

16. Section 409A. Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, the settlement of the Restricted
Stock Units (including any dividend equivalent rights) to be made to the Grantee
pursuant to this Agreement is intended to qualify as a “short-term deferral”
pursuant to Section 1.409A-1(b)(4) of the Regulations and this Agreement shall
be interpreted consistently therewith. However, under certain circumstances,
including where Grantee has elected to defer settlement of this Award,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code, including but not limited to
delaying, if required, the issuance of Shares contemplated hereunder. Each
payment of Restricted Stock Units (and related dividend equivalent rights)
constitutes a “separate payment” for purposes of Section 409A of the Code.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed effective as of the day and year first above
written.

 

RYMAN HOSPITALITY PROPERTIES, INC. By:  

 

  Scott J. Lynn, Senior Vice President GRANTEE:

 

Print Name

 

Signature

 

5